 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.1 Page 1 of 22



   Frank S. Hedin (SBN 291289)
 1 dhall@hedinhall.com
   Hedin Hall llp
 2 Four Embarcadero Center, Ste 1400
   San Francisco, CA 94104
 3 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 4
   Counsel for Plaintiff
 5
                          UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
   ZOE FEDEROFF, individually and on Case No. '19CV0331    GPC JLB
                                                   ______________
 8 behalf of all others similarly situated,
                                            CLASS ACTION COMPLAINT
 9           Plaintiff,
                                            DEMAND FOR JURY TRIAL
10 v.

11 FASHION NOVA, INC.,

12            Defendant.
13        Plaintiff Zoe Federoff, individually and on behalf of all others similarly
14 situated, complains and alleges as follows based on personal knowledge as to

15 herself, on the investigation of her counsel, and on information and belief as
16 to all other matters. Plaintiff believes that substantial evidentiary support will

17 exist for the allegations set forth in this complaint, after a reasonable

18 opportunity for discovery.
19                               NATURE OF ACTION
20        Plaintiff brings this action for legal and equitable remedies resulting from
21 the illegal actions of Fashion Nova, Inc. in transmitting unsolicited, autodialed

22 SMS text message advertisements to her cellular telephone and the cellular

23 telephones of numerous other consumers across the country, in violation of

24 the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

25                                     1
                          CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.2 Page 2 of 22




 1                          JURISDICTION AND VENUE

 2       1.    The Court has subject-matter jurisdiction over this action pursuant

 3 to 28 U.S.C. § 1331 and 47 U.S.C. § 227.

 4       2.    Personal jurisdiction and venue are proper this district because

 5 Defendant maintains its corporate headquarters in California and because

 6 Plaintiff’s claims arose in substantial part in this district. The unsolicited,

 7 TCPA-violative SMS or MMS text messages at issue in this case, including

 8 those received by Plaintiff, were transmitted from automated telephone dialing

 9 equipment located in this district.
10                                       PARTIES

11       3.    Plaintiff is, and at all times mentioned herein was, an individual

12 and a “person” as defined by 47 U.S.C. § 153(39) and a resident of Tucson, AZ.
13       4.    Defendant is, and at all times mentioned herein was, a “person” as

14 defined by 47 U.S.C. § 153(39). Defendant maintains, and at all times mentioned

15 herein maintained, its corporate headquarters in Vernon, CA.
16       5.    Non-Party Retention Rocket, LLC (“Retention Rocket”) is, and at all

17 times mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).

18 Retention Rocket maintains, and at all times mentioned herein maintained, its
19 corporate headquarters in San Diego, California. Defendant transmitted the

20 SMS and MMS text message advertisements at issue in this case to Plaintiff

21 and the members of the proposed Classes (defined below) via automated

22 telephone dialing technology that is owned and maintained by its agent

23

24

25                                     2
                            CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.3 Page 3 of 22




 1 Retention Rocket.1 The text messages at issue in this case originated from

 2 Retention Rocket’s headquarters in San Diego, California.

 3             THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 4        6.     In 1991, Congress enacted the TCPA to address consumer

 5 complaints regarding certain abusive telemarketing practices. The TCPA

 6 prohibits, inter alia, the use of automated telephone equipment, or

 7 “autodialers,” to make any call, including sending a text message, to a wireless

 8 number absent an emergency or the “prior express consent” of the party

 9 called. And in the case of “advertisements” or “telemarketing” calls or texts, as
10 defined by applicable regulations, the TCPA requires the “prior express written

11 consent” of the called party to initiate such a call or text via an autodialer.

12        7.     Even in the face of the TCPA, automated and telemarketing calls
13 thrived, prompting the U.S. Federal Trade Commission to enact the National

14 Do Not Call Registry (“DNC List”) pursuant to the Do-Not-Call Implementation

15 Act of 2003, 15 U.S.C. § 6101 et. seq. See In re Rules & Regulations Implementing
16 the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 29 Comm. Reg. (P &

17 F) 830 (F.C.C. June 26, 2003). Registration for the DNC List began on June 27,

18 2003 and enforcement started on October 1, 2003.
19        8.     The   TCPA   prohibits   companies     from   initiating   telephone

20 solicitations, via phone call or text message, to any number registered on the

21 DNC List. See 47 C.F.R. § 64.1200(c)(2).

22

23   1
         See “Best Ecommerce Tools: 39 Apps to Grow a Multimillion-Dollar
   Business Online,” ShopifyPlus, June 10, 2018, available at http://
24 shopify.com/enterprise/ecommerce-tools-best (last accessed Feb. 15, 2019).

25                                    3
                          CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.4 Page 4 of 22




 1        9.    Even   after   implementation    of   the   DNC    List,   automated

 2 telemarketing continues to plague American cellular phone subscribers. “Since

 3 2009, the FTC has seen a significant increase in the number of illegal sales calls

 4 . . . . Internet powered phone systems make it cheap and easy for scammers

 5 to make illegal calls from anywhere in the world, and to display fake caller ID

 6 information, which helps them hide from law enforcement.”2

 7        10.   Additionally, the TCPA prohibits companies from making calls or

 8 sending texts to non-business phone numbers before 8 a.m. and after 9 p.m.

 9 See 47 C.F.R. § 64.1200(c)(1).
10        11.   According to findings by the Federal Communication Commission

11 (“FCC”), which is vested with authority to issue regulations implementing the

12 TCPA, autodialed calls and texts are prohibited because such transmissions
13 are a greater nuisance and invasion of privacy than live solicitation calls and

14 receiving and addressing such calls and texts can be costly and inconvenient.

15 The FCC also recognized that wireless customers are charged for such
16 incoming texts whether they pay in advance or after the texts are used.

17        12.   One of the most prevalent bulk advertising methods employed by

18 companies today involves the use of “Short Message Services” (or “SMS”),
19 which is a system that allows for the transmission and receipt of short text

20 messages to and from wireless telephones. According to a recent study

21 conducted by the Pew Research Center, “Spam isn’t just for email anymore; it

22

23   Federal Trade Commission, National Do-Not-Call Registry, available at
     2

   https://www.consumer.ftc.gov/articles/0108-national-do-not-call-registry (last
24 accessed Feb. 10, 2019).

25                                      4
                            CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.5 Page 5 of 22




 1 comes in the form of unwanted text messages of all kinds — from coupons to

 2 phishing schemes — sent directly to user’s cell phones.”3

 3        13.   SMS text messages are directed to a wireless device through a

 4 telephone number assigned to the device. When an SMS text message is

 5 transmitted, the recipient’s wireless phone alerts the recipient that a message

 6 has been received.

 7        14.   Unlike conventional advertisements, SMS message advertisements

 8 can actually cost recipients money because wireless phone users must pay

 9 their wireless providers either for each text message they receive or incur a
10 usage allocation deduction to their text messaging or data plan, regardless of

11 whether the message is authorized.

12        15.   Moreover, the transmission of an SMS text message to a cellular
13 device is distracting and aggravating to the recipient and intrudes upon the

14 recipient’s seclusion.

15              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

16        16.   Plaintiff is, and at all times mentioned herein was, the subscriber

17 of the cellular telephone number (520) ***-4681 (the “4681 Number”). The 4681

18 Number is, and at all times mentioned herein was, assigned to a cellular
19 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

20        17.   Plaintiff has occasionally purchased merchandise from Defendant

21 via Defendant’s website at http://www.fashionnova.com, but Plaintiff has never

22
   3
     Amanda Lenhart, Cell Phones and American Adults: They Make Just as Many
23 Calls, but Text Less than Teens, Pew Research Center (2010),
   http://www.pewinternet.org/Reports/2010/Cell-Phones-and-American-
24 Adults.aspx (last visited April 6, 2018).

25                                           5
                             CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.6 Page 6 of 22




 1 provided Defendant “prior express written consent” or any other form of

 2 consent to be sent Defendant’s text message solicitations and advertisements.

 3       18.   Between in or about early-2018 through the present, Defendant

 4 transmitted or caused to be transmitted, by itself or through an intermediary

 5 or intermediaries, including without limitation Retention Rocket, dozens of

 6 SMS and/or MMS text message advertisements to the 4681 Number without

 7 Plaintiff’s “prior express written consent.”

 8       19.   For example, on or about January 21, 2019 and January 30, 2019,

 9 Defendant transmitted or caused to be transmitted, by itself or through an
10 intermediary or intermediaries, including without limitation Retention Rocket,

11 the following texts to Plaintiff’s 4681 Number, as depicted in the following

12 screenshots extracted from Plaintiff’s cellular device:
13

14

15
16

17

18
19

20

21

22

23

24

25                                      6
                             CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.7 Page 7 of 22




 1       20.   Moreover, Defendant sent its text message solicitations to Plaintiff

 2 and others similarly situated at all hours of the day, including before 8:00 a.m.

 3 and after 9:00 p.m. in the recipients’ time zones. For example, Defendant

 4 transmitted or caused to be transmitted, by itself or through an intermediary

 5 or intermediaries, including without limitation Retention Rocket, text messages

 6 to Plaintiff’s 4681 Number at or about 9:42 p.m. and 5:04 a.m. on or about

 7 November 26, 2018 and February 4, 2019, respectively, as shown in the

 8 following screenshots extracted from Plaintiff’s cellular device:

 9
10

11

12
13

14

15
16

17

18
19

20

21       21.   The SMS text message advertisements sent by Defendant to the

22 4681 Number and to the telephone numbers of the members of the proposed

23 Classes defined below originated from the telephone number 31963, which is

24 a five-digit short code that was leased by Defendant or Defendant’s agent(s)

25                                     7
                            CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.8 Page 8 of 22




 1 or affiliate(s), including without limitation Retention Rocket, and used for

 2 operating Defendant’s text message marketing program.

 3        22.   The hyperlinked FashionNova.com URLs that appear in the text

 4 messages transmitted by Defendant to the 4681 Number and to the unnamed

 5 Class members’ numbers, examples of which are shown in the screenshots

 6 above, re-direct to websites where Defendant advertises the commercial

 7 availability of and sells its goods and services for profit. The domain name

 8 FashionNova.com is leased or owned, and is operated and maintained, by

 9 Defendant or its agent(s) or affiliate(s), and the webpages accessible therefrom
10 are hosted, operated, and maintained by Defendant or its agent(s) or affiliate(s)

11 on servers that are leased or owned by Defendant or its agent(s) or affiliate(s).

12        23.   Because Plaintiff is alerted by her cellular device, by auditory or
13 visual means, whenever she receives a text message sent to the 4681 Number,

14 each unsolicited text message that Defendant transmitted to the 4681 Number

15 was invasive and intruded upon Plaintiff’s seclusion. Plaintiff became
16 distracted and aggravated as a result of receiving Defendant’s text messages,

17 which came at all hours of the day.

18        24.   The text messages Defendant sent to Plaintiff’s 4681 Number and
19 to the numbers of the members of the Classes did not include mechanisms for

20 the recipients to stop receiving such messages in the future.

21        25.   Numerous other consumers have likewise been inundated with

22 Defendant’s text message spam, also at all hours of the day and without a way

23 to make the messages stop, as reflected by the following sampling of

24 complaints “tweeted” to Defendant on Twitter:

25                                      8
                             CLASS ACTION COMPLAINT
26
 Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.9 Page 9 of 22




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15
16

17

18
19

20        26.   All of the complained-of text messages sent by Defendant to the

21 4681 Number and to the numbers assigned to members of the putative Classes

22 defined below constituted telephone solicitations as defined by 47 U.S.C. §

23 227(a)(4), “telemarketing” as defined by 47 C.F.R. § 64.1200(f)(12) & id. §

24 64.1200(a)(2), and “advertisements” as defined by 47 C.F.R. § 64.1200(f)(1), & id.

25                                      9
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.10 Page 10 of 22




 1 § 64.1200(a)(2). This is because Defendant sent the text messages to market

 2 and advertise the commercial availability of its services and goods, for the

 3 purpose of selling such goods to Plaintiff and the other members of the

 4 proposed Classes for profit.

 5        27.   All of the complained of text messages sent by Defendant to the

 6 4681 Number and to the numbers assigned to members of the putative Classes

 7 were calls that were not for emergency purposes as defined by 47 U.S.C. §

 8 227(b)(1)(A)(i) and 47 C.F.R. § 64.1200.

 9        28.   All telephone contact by Defendant or affiliates, subsidiaries, or
10 agents of Defendant, including without limitation Retention Rocket, to the 4681

11 Number and to the numbers assigned to members of the putative Classes

12 occurred via an “automated telephone dialing system” as defined by 47 U.S.C.
13 § 227(b)(1)(A).

14        29.   Specifically, Defendant utilized an “automated telephone dialing

15 system” to transmit the aforementioned text messages to the 4681 Number
16 and to the numbers assigned to members of the putative Classes because such

17 messages were sent from a short-code telephone number used to message

18 consumers en masse; because Defendant’s automated dialing equipment
19 includes features substantially similar to a predictive dialer, inasmuch as it is

20 capable of making numerous calls or texts simultaneously (all without human

21 intervention); and because the hardware and software used by Defendant or

22 Defendant’s agent(s) or affiliate(s), including without limitation Retention

23 Rocket, to send such messages have the capacity to store, produce, and dial

24 random or sequential numbers, or receive and store lists of telephone

25                                      10
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.11 Page 11 of 22




 1 numbers, and to dial such numbers, en masse, in an automated fashion and

 2 without human intervention. And indeed, Defendant actually transmitted the

 3 text messages at issue in this case to Plaintiff and all other proposed class

 4 members in an automated fashion and without human intervention, with

 5 hardware and software provided by Retention Rocket and/or other agent(s) or

 6 affiliate(s) that received and stored lists of telephone numbers and which then

 7 dialed such numbers automatically.

 8       30.   Neither Plaintiff nor the other members of the proposed Classes

 9 defined below provided their “prior express written consent” allowing
10 Defendant or any affiliate, subsidiary, or agent of Defendant to transmit

11 autodialed text message advertisements to the 4681 Number or to any of the

12 other class members’ mobile telephone numbers by means of an “automatic
13 telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A) and

14 47 C.F.R. § 64.1200.

15       31.   The rules set forth in paragraph (c) and (d) of 47 C.F.R. § 64.1200
16 are applicable to the Defendant because the text messages it sent from its

17 short codes were telephone solicitations to wireless telephone numbers to the

18 extent described in the Commission’s Report and Order, CG Docket No. 02-
19 278, FCC 03-153, “Rules and Regulations Implementing the Telephone

20 Consumer Protection Act of 1991.” 47 C.F.R. § 64.1200(e).

21       32.   Whether or not Defendant’s text messages to Plaintiff and others

22 similarly situated were sent via ATDS, the unsolicited text messages were sent

23 pursuant to a common telemarketing scheme for which the Defendant, or any

24 agent or intermediary acting on its behalf, did not obtain the necessary consent

25                                     11
                            CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.12 Page 12 of 22




 1 required by, and thus violated, the telemarketing and time-of-day telephone

 2 solicitation restrictions of the TCPA and 47 C.F.R. § 64.1200(c)-(e).

 3        33.   Defendant transmitted more than one text message advertisement

 4 over a 12-month period to Plaintiff’s 4681 Number and to the cellular telephone

 5 numbers of the other members of the proposed After-Hours Class defined

 6 below outside of the permitted call times, that is, prior to 8:00 a.m. and after

 7 9:00 p.m., in violation of the TCPA and the regulations set forth in 47 C.F.R. §

 8 64.1200(c)(1).

 9                              CLASS ALLEGATIONS

10        34.   “ATDS Class” Definition. Plaintiff brings this civil class action on

11 behalf of herself individually and as a representative of the following class of

12 persons (the “ATDS Class”) entitled to statutory damages under the federal
13 TCPA:

14              All persons in the United States who, during the four
                (4) years preceding the filing of this Class Action
15              Complaint through the date on which class
                certification is granted, received one or more text
16              message promoting the sale of Defendant’s goods or
                services sent by Defendant or an affiliate, subsidiary,
17              or agent of Defendant, at a time when such persons
                had not expressly consented in writing to be sent
18              such message(s).
19        35.   “After-Hours Class” Definition. Additionally, Plaintiff brings this

20 civil class action on behalf of herself individually and as a representative of

21 the following class of persons (the “After-Hours Class”) entitled to statutory

22 damages under the federal TCPA:

23              All persons in the United States who, within any 12-
                month period during the four (4) years preceding the
24              filing of this Class Action Complaint through the date
25                                          12
                               CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.13 Page 13 of 22



                on which class certification is granted, received more
 1              than one text message promoting the sale of
                Defendant’s goods or services sent by Defendant or
 2              an affiliate, subsidiary, or agent of Defendant before
                8:00 a.m. and after 9:00 p.m. in the recipient’s time
 3              zone.
 4        36.   The “ATDS Class” and the “After-Hours Class” are at times herein

 5 collectively referred to as the “Classes.”

 6        37.   Defendant, its employees, and agents are excluded from the

 7 Classes.

 8        38.   Plaintiff reserves the right to modify the definition of the Classes

 9 (or add one or more subclasses) after further discovery.
10        39.   Plaintiff and all members of the Classes have been impacted and

11 harmed by the acts of Defendant or its affiliates or subsidiaries.

12        40.   This Class Action Complaint seeks injunctive relief and monetary
13 damages on behalf of Plaintiff and the members of each of the two Classes.

14        41.   This action may properly be brought and maintained as a class

15 action pursuant to Fed. R. Civ. P. 23(a) and (b). The ATDS Class and the After-
16 Hours Class each satisfies the numerosity, typicality, adequacy, commonality,

17 predominance, and superiority requirements.

18        42.   Upon application by Plaintiff’s counsel for certification of the ATDS
19 Class and the After-Hours Class the Court may also be requested to utilize

20 and certify one or more additional subclass in the interests of manageability,

21 justice, or judicial economy.

22        43.   Numerosity. A substantial number of persons comprise each of the

23 Classes, which are each believed to consist of thousands of persons dispersed

24 throughout the United States. It is, therefore, impractical to join each member

25                                      13
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.14 Page 14 of 22




 1 of the ATDS Class and the After-Hours Class as a named plaintiff. Further, the

 2 size and relatively modest value of the claims of the individual members of

 3 the Classes renders joinder impractical. Accordingly, utilization of the class

 4 action mechanism is the most economically feasible means of determining and

 5 adjudicating the merits of this litigation.

 6        44.   Typicality. While residing in the United States, Plaintiff received at

 7 least one text message from Defendant from a short code, without having

 8 provided her prior express written consent to Defendant. Additionally, while

 9 residing in the United States, Plaintiff received within a 12-month period more
10 than one text message sent by Defendant or an affiliate, subsidiary, or agent

11 of Defendant before 8:00 a.m. or after 9:00 p.m. in Plaintiff’s time zone.

12 Consequently, the claims of Plaintiff are typical of the claims of the members
13 of each of the Classes, and Plaintiff’s interest is consistent with and not

14 antagonistic to those of the other members of either of the Classes she seeks

15 to represent. Plaintiff and all members of the ATDS Class have been impacted
16 by, and face continuing harm arising out of, Defendant’s transmission of

17 autodialed text messages containing advertisements and telemarketing

18 material offering for sale Defendant’s goods and services for profit. Plaintiff
19 and all members of the After-Hours Class have been impacted by, and face

20 continuing harm arising out of, Defendant’s transmission of text messages

21 before 8:00 a.m. or after 9:00 p.m.

22        45.   Adequacy. Plaintiff has no interests adverse to, or which conflict

23 with, the interests of the absent members of the Classes, and is able to fairly

24 and adequately represent and protect the interests of the Classes. Plaintiff has

25                                      14
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.15 Page 15 of 22




 1 raised viable statutory claims of the type reasonably expected to be raised by

 2 members of the Classes and will vigorously pursue those claims. If necessary,

 3 Plaintiff may seek leave to amend this Class Action Complaint to add

 4 additional representatives or assert additional claims on behalf of either or

 5 both Classes, as well as to add one or more class(es) or sub-class(es).

 6       46.   Competency of Class Counsel. Plaintiff has retained and is

 7 represented by experienced, qualified, and competent counsel committed to

 8 prosecuting this action. Counsel are experienced in handling complex class

 9 action claims, in particular claims under the TCPA and other state and federal
10 data privacy and consumer protection statutes.

11       47.   Commonality and Predominance. There are well-defined common

12 questions of fact and law that exist as to all members of the ATDS Class which
13 predominate over any questions affecting only individual members of the

14 ATDS Class. These common legal and factual questions, which do not vary

15 from class member to class member and may be determined without reference
16 to the individual circumstances of any class member, include (but are not

17 limited to) the following:

18             a. Whether Defendant or affiliates, subsidiaries, or agents of

19                Defendant transmitted advertising or telemarketing text

20                messages to Plaintiff’s and Class members’ cellular telephones;

21             b. Whether such text messages were sent using an “automatic

22                telephone dialing system”;

23             c. Whether Defendant or affiliates, subsidiaries, or agents of

24                Defendant can meet their burden to show Defendant obtained

25                                     15
                            CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.16 Page 16 of 22




 1                prior express written consent (as defined by 47 C.F.R.

 2                64.1200(f)(8)) to send the text messages complained of, assuming

 3                such an affirmative defense is raised;

 4              d. Whether Defendant or affiliates, subsidiaries, or agents of

 5                Defendant should be enjoined from engaging in such conduct

 6                in the future.

 7       48.    There are well-defined common questions of fact and law that exist

 8 as to all members of the After-Hours Class which predominate over any

 9 questions affecting only individual members of the After-Hours Class. These
10 common legal and factual questions, which do not vary from class member to

11 class member and may be determined without reference to the individual

12 circumstances of any class member, include (but are not limited to) the
13 following:

14              a. Whether Defendant or affiliates, subsidiaries, or agents of

15                Defendant transmitted, within a 12-month period, more than
16                one text message to the cellular telephones of Plaintiff and Class

17                members before 8:00 a.m. and after 9:00 p.m.;

18              b. Whether such after-hours text messages constituted “telephone

19                solicitations” within the meaning of 47 C.F.R. § 64.1200(c);

20              c. Whether Defendant or affiliates, subsidiaries, or agents of

21                Defendant should be enjoined from engaging in such conduct

22                in the future.

23       49.    Superiority. A class action is superior to other available methods

24 for the fair and efficient adjudication of this controversy because individual

25                                     16
                            CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.17 Page 17 of 22




 1 litigation of the claims of all members of either of the Classes is impracticable.

 2 Even if every member of the ATDS Class and the After-Hours Class could

 3 afford to pursue individual litigation, the Court system could not. It would be

 4 unduly burdensome to the courts in which individual litigation of numerous

 5 cases would proceed. Individualized litigation would also present the potential

 6 for varying, inconsistent or contradictory judgments, and would magnify the

 7 delay and expense to all parties and to the court system resulting from

 8 multiple trials of the same factual issues. By contrast, the maintenance of this

 9 action as a class action, with respect to some or all of the issues presented
10 herein, presents few management difficulties, conserves the resources of the

11 parties and of the court system and protects the rights of each member of

12 each of the Classes. Plaintiff anticipates no difficulty in the management of
13 this action as a class action. Class wide relief is essential to compel compliance

14 with the TCPA. The interest of the members of the Classes in individually

15 controlling the prosecution of separate claims is small because the damages
16 in an individual action for violation of the TCPA are small. Management of

17 these claims is likely to present significantly fewer difficulties than are

18 presented in many class actions because the text messages at issue are all
19 automated and the members of the Classes can be readily located and notified

20 of this class action through Defendant’s text message transmission records

21 and, if necessary, the records of cellular telephone providers.

22        50.   Additionally, the prosecution of separate actions by individual

23 members of either of the Classes may create a risk of multiple adjudications

24 with respect to them that would, as a practical matter, be dispositive of the

25                                      17
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.18 Page 18 of 22




 1 interests of other members who are not parties to such adjudications, thereby

 2 substantially impairing or impeding the ability of such nonparty members of

 3 either of the Classes to protect their interests. The prosecution of individual

 4 actions members of either of the Classes could further establish inconsistent

 5 results and/or establish incompatible standards of conduct for Defendant.

 6        51.   Defendant or any affiliates, subsidiaries, or agents of Defendant

 7 have acted on grounds generally applicable to both of the Classes, thereby

 8 making final injunctive relief and corresponding declaratory relief with respect

 9 each of the Classes appropriate. Moreover, on information and belief, Plaintiff
10 alleges that the TCPA violations complained of herein are substantially likely

11 to continue in the future if an injunction is not entered.

12                              CLAIMS FOR RELIEF
13                           FIRST CLAIM FOR RELIEF
       Violation of the TCPA, 47 U.S.C. § 227(b)(3) & 47 U.S.C. § 227(b)(1)(A)
14   (On Behalf of Plaintiff and the ATDS Class Members Against Defendant)
15        52.   Plaintiff incorporates by reference paragraphs 1-51 as if fully
16 stated herein.

17        53.   Plaintiff and each member of the ATDS Class received at least one

18 text message from Defendant that promoted the sale of Defendant’s goods or
19 services and was sent using an automatic telephone dialing system. Each such

20 text message constituted “advertising” or “telemarketing” material within the

21 meaning of the TCPA and its implementing regulations. Neither Plaintiff not

22 any other member of the ATDS Class provided Defendant prior express

23 written consent to receive such text messages.

24

25                                      18
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.19 Page 19 of 22




 1         54.   Defendant’s use of an automatic telephone dialing system to

 2 transmit text message advertisements to telephone numbers assigned to

 3 cellular telephone service, including to Plaintiff’s 4681 Number and the

 4 numbers of all members of the proposed ATDS Class, absent the requisite

 5 “prior express written consent,” as set forth above, constituted violations of

 6 the TCPA by Defendant, including but not limited to violations of 47 U.S.C.

 7 § 227(b)(1)(A).

 8         55.   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A),

 9 Plaintiff and all ATDS Class members are entitled to, and do seek, injunctive
10 relief prohibiting such conduct violating the TCPA in the future pursuant to

11 47 U.S.C. § 227(b)(3)(A).

12         56.   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A),
13 Plaintiff and all ATDS Class members are also entitled to, and do seek, an

14 award of statutory damages of $500.00 (or $1,500.00 for any willful or knowing

15 violations) for each and every text message transmitted in violation of the
16 TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

17                          SECOND CLAIM FOR RELIEF
        Violation of the TCPA, 47 U.S.C. § 227(c)(5) & 47 C.F.R. § 64.1200(c)(1)
18       (On Behalf of Plaintiff and the After-Hours Class Members Against
                                      Defendant)
19
           57.   Plaintiff incorporates by reference paragraphs 1-51 as if fully
20
     stated herein.
21
           58.   Plaintiff and each member of the After-Hours Class received,
22
     within a 12-month period, more than one text message that promoted the sale
23
     of Defendant’s goods or services before 8:00 a.m. and after 9:00 p.m. in the
24

25                                        19
                               CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.20 Page 20 of 22




 1 recipient’s time zone. Each such text message constituted a telephone

 2 solicitation call within the meaning of the TCPA and its implementing

 3 regulations. Neither Plaintiff not any other member of the After-Hours Class

 4 provided Defendant prior express written consent to receive such text

 5 messages.

 6        59.    Defendant’s transmission of more than one text message

 7 solicitation after 9:00 p.m. and before 8:00 a.m. within any 12-month period to

 8 Plaintiff’s 4681 Number and to each After-Hours Class member’s cellular

 9 telephone number, as set forth above, constituted violations of the TCPA by
10 Defendant, including but not limited to violations of 47 U.S.C. § 227(c)(5) and

11 the implementing regulations promulgated thereunder at 47 C.F.R. § 64.1200(c)-

12 (e), including but not limited to 47 C.F.R. § 64.1200(c)(1) and 47 C.F.R. §
13 64.1200(e).

14        60.    As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), and

15 the implementing regulations promulgated thereunder at 47 C.F.R. § 64.1200(c)-
16 (e), including but not limited to 47 C.F.R. § 64.1200(c)(1) and 47 C.F.R. §

17 64.1200(e), Plaintiff and all After-Hours Class members are entitled to, and do

18 seek, injunctive relief prohibiting such conduct violating the TCPA in the future
19 pursuant to 47 U.S.C. § 227(c)(5)(A).

20        61.    As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), and

21 the implementing regulations promulgated thereunder, including but not

22 limited to 47 C.F.R. § 64.1200(c)-(f) and 47 C.F.R. § 64.1200(e), Plaintiff and all

23 After-Hours Class members are also entitled to, and do seek, an award of

24 statutory damages of up to $500.00 (or up to $1,500.00 for any willful or

25                                      20
                             CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.21 Page 21 of 22




 1 knowing violations) for each such violation of the TCPA pursuant to 47 U.S.C.

 2 § 227(c)(5)(B).

 3                                PRAYER FOR RELIEF

 4        WHEREFORE, Plaintiff Zoe Federoff prays for relief and judgment in

 5 favor of herself and the members of the proposed Classes, as follows:

 6        A.      Statutory damages of $500.00 (or $1,500.00 for any willful or

 7 knowing violations) for Plaintiff and each member of the ATDS Class for each

 8 of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A) pursuant to 47 U.S.C.

 9 § 227(b)(3);
10        B.      Statutory damages of $500.00 (or up to $1,500.00 for any willful or

11 knowing violations) for Plaintiff and each member of the After-Hours Class for

12 each of Defendant’s violations of 47 U.S.C. § 227(c)(5), and the implementing
13 regulations promulgated thereunder at 47 C.F.R. § 64.1200(c)-(e), including but

14 not limited to 47 C.F.R. § 64.1200(c)(1) and 47 C.F.R. § 64.1200(e), pursuant to 47

15 U.S.C. § 227(c)(5)(B);
16        D.      Injunctive relief prohibiting such violations of the TCPA in the

17 future pursuant to 47 U.S.C. § 227(b)(3)(A) and 47 U.S.C. § 227(c)(5)(A);

18        E.      An award of attorneys’ fees and costs to counsel for Plaintiff and
19 the Classes; and

20        F.      An Order certifying this action to be a proper class action pursuant

21 to Federal Rule of Civil Procedure 23, establishing the Classes proposed herein

22 and any Subclasses the Court deems appropriate, finding that Plaintiff is a

23 proper representative of the Classes, and appointing the law firms

24 representing Plaintiff as counsel for the Classes.

25                                        21
                               CLASS ACTION COMPLAINT
26
Case 3:19-cv-00331-GPC-JLB Document 1 Filed 02/15/19 PageID.22 Page 22 of 22




 1                           DEMAND FOR JURY TRIAL

 2        Plaintiff, on behalf of herself and the Classes, hereby demands a trial by

 3 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.

 4
     Dated: February 15, 2019          Respectfully submitted,
 5
                                       Hedin Hall llp
 6
                                       By: s/ Frank S. Hedin          .
 7                                            Frank S. Hedin
 8                                     Frank S. Hedin (SBN 291289)
                                       fhedin@hedinhall.com
 9                                     David W. Hall (SBN 274921)
                                       dhall@hedinhall.com
10                                     Four Embarcadero Center, Suite 1400
                                       San Francisco, California 94111
11                                     Telephone: (415) 766-3534
                                       Facsimile: (415) 402-0058
12
                                       Counsel for Plaintiff and the Putative
13                                     Classes
14

15
16

17

18
19

20

21

22

23

24

25                                      22
                             CLASS ACTION COMPLAINT
26
